EXHIBIT 99.1 T604.682.3701 F 604.682.3600 Suite 900, 570 Granville Street Vancouver, BC V6C 3P1 info@coralgold.com www.coralgold.com May 31, 2012 Trading Symbols: TSX Venture – CLH US OTC.BB – CLHRF FSE - GV8 CORAL COMPLETES SPRING DRILLING AT ROBERTSON Coral Gold Resources Ltd. ("Coral" or "The Company") is pleased to announce that the final hole, CC 12-13 of the spring drilling program at it Robertson Property in Crescent Valley, Nevada, USA is currently being drilled and will be completed by weeks end. As stated in the April 16, 2012 news release, Coral has been permitted to drill on the Porphyry gold zone. The program consisted of diamond core holes that twin original RC holes and provide core for leach tests at McClelland Laboratories Inc. ("McClelland Labs") in Reno, Nevada. They are part of the Phase 1 drill program as proposed in the January 2012 Preliminary Economic Assessment ("PEA") (See January 18th news release) and are designed to determine if Amax Gold Inc.'s ("Amax") historic drilling data can be used with certainty to upgrade the level of confidence in resources contained in the oxidized zones. The phase 1 drill program represents Coral's first step towards pre-feasibility as defined by the PEA. Coral would like to drill a further 27 core holes as recommended by the PEA in 2012 however the Bureau of Land Management ("BLM") has deferred authorizing any additional disturbance until the current Amendment to the Plan of Operations ("APO") and the National Environmental Policy Act ("NEPA") review are complete. With regard to the APO progress, the cultural survey by Kautz and Co. was completed and submitted to the BLM in late April. Currently SRK Consulting, Coral's independent environmental consulting firm has completed the botanical surveys at Robertson. Wildlife surveys will start the first week in June and the bat survey is scheduled to begin in mid-June. The final plant and animal report should be completed in August. The drill program is under supervision of Robert McCusker, a consulting geologist who is a qualified person as defined by NI 43-101. Core is bagged at our core bagging facility in Crescent Valley and collected by ALS Minerals ("ALS"). It is crushed at Elko, Nevada and a sample is split out for assay by ALS; the reject or remaining material is shipped to McClelland Labs in Reno for metallurgical test work. To date the first 6 holes have been delivered to ALS. We expect to have all holes into the labs by June 15. Coral, incorporated in 1981 continues to explore and develop the Robertson property located along the Battle Mountain Cortez Gold trend in North Central Nevada. Through independent exploration and previous joint venture partnerships with Amax, and Placer Dome, Coral has established an NI-43-101 inferred gold resource of 3.4 million ounces (2008). Coral is working to increase the level of confidence in the resource by following the recommendations laid out in the Preliminary Economic Assessment report published in February 2012. 1 For more information on the Robertson Property and Coral's other Nevada projects, visit the company's website at www.coralgold.com ON BEHALF OF THE BOARD "David Wolfin" David Wolfin President & Chief Executive Officer Safe Harbour Statement - This news release contains "forward-looking information" and "forward-looking statements" (together, the "forward looking statements") within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, including our belief as to the extent and timing of various studies including the PEA, and exploration results, the potential tonnage, grades and content of deposits, timing and establishment and extent of resources estimates. These forward-looking statements are made as of the date of this news release and the dates of technical reports, as applicable. Readers are cautioned not to place undue reliance on forward-looking statements, as there can be no assurance that the future circumstances, outcomes or results anticipated in or implied by such forward-looking statements will occur or that plans, intentions or expectations upon which the forward-looking statements are based will occur. While we have based these forward-looking statements on our expectations about future events as at the date that such statements were prepared, the statements are not a guarantee that such future events will occur and are subject to risks, uncertainties, assumptions and other factors which cou ld cause events or outcomes to differ materially from those expressed or implied by such forward-looking statements. Such factors and assumptions include, among others, the effects of general economic conditions, the price of gold and silver, changing foreign exchange rates and actions by government authorities, uncertainties associated with legal proceedings and negotiations and misjudgments in the course of preparing forward-looking information. In addition, there are known and unknown risk factors which could cause our actual results, performance or achievements to differ materially from any future results, performance or achievements expressed or implied by the forward-looking statements. Known risk factors include risks associated with project development; the need for additional financing; operational risks associated with mining and mineral processing; fluctuations in metal prices; title matters; uncertainties and risks related to carrying on business in foreign countries; environmental liability claims and insurance; reliance on key personnel; the potential for conflicts of interest among certain of our officers, directors or promoters of with certain other projects; the absence of dividends; currency fluctuations; competition; dilution; the volatility of the our common share price and volume; tax consequences to U.S. investors; and other risks and uncertainties. Although we have attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements. We are under no obligation to update or alter any forward-looking statements except as required under applicable securities laws. Cautionary Note to United States Investors - The information contained herein and incorporated by reference herein has been prepared in accordance with the requirements of Canadian securities laws, which differ from the requirements of United States securities laws. In particular, the term "resource" does not equate to the term "reserve". The Securities Exchange Commission's (the "SEC") disclosure standards normally do not permit the inclusion of information concerning "measured mineral resources", "indicated mineral resources" or "inferred mineral resources" or other descriptions of the amount of mineralization in mineral deposits that do not constitute "reserves" by SEC standards, unless such information is required to be disclosed by the law of the Company's jurisdiction of incorporation or of a jurisdiction in which its securities are traded. U.S. investors should also understand that "inferred mineral resources" have a great amount of uncertainty as to their existence and great uncertainty as to their economic and legal feasibility. Disclosure of "contained ounces" is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute "reserves" by SEC standards as in place tonnage and grade without reference to unit measures. Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release. 2
